DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered. 

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 09/29/2022.
Claims are 1-43 pending.
Claims 1-12, 40 and 41 are presented for examination.
Claims 13-39, 42 and 43 have been withdrawn.

Response to Arguments
Applicant’s arguments dated 09/29/2022 with respect to claims 1-12 and 40-41 have been considered but they are moot as they are not persuasive.

With respect to amended Claim 1, the Applicant presented argument that Yoshioka does not teach or suggest "a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback for the first data transmission," as recited in amended independent claim I (emphasis added). In contrast, Yoshioka describes a first parameter indicating a quantity of slots between a data transmission and a slot containing resources for providing feedback, and a separate parameter indicating a subset of the slot's resources. However, using two parameters to indicate a subset of resources belonging to a slot does not teach or suggest "a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback for the first data transmission," as recited in amended independent claim I ( emphasis added). For similar reasons, Yoshioka also does not teach or suggest" a second feedback timing parameter indicating a second quantity of sub-slots located between a second data transmission and a second sub-slot to use for providing feedback for the second data transmission," as recited in amended independent claim I ( emphasis added). (REMARKS, Page 19 of 21)
The Examiner respectfully disagrees. The Examiner presents that the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”Id. at 415-16, 82 USPQ2d at 1395. … (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” Id. [MPEP 2141]
The Examiner also presents that in instant application filed Specification discloses [0074] “the ARI ( e.g., in combination with an index of a first control channel element (CCE) on which a PDCCH that includes the grant is received) may indicate the PUCCH resource to be used by UE 115-a for reporting HARQ feedback for the data transmission”, indicating two parameters to indicate resources for PUCCH for reporting HARQ feedback. Therefore the two parameters of Yoshioka that the Applicant referred to is similar to that of Specification [0074] as filed. Specification [0075-0076] as filed discloses K1 value in sub-slots illustrated by Fig. 3, but the actual PUCCH resources granted is in one or more resources in the X+K1 sub-slot. In Yoshioka K1 value is in slot configured with known number of sub-slots, and the actual PUCCH resources granted is in one or more sub-slot in the X+K1 slot. The disclosures in Yoshioka in view of Liu are obvious over Specification [0074-0076] as they provide a predictable result as determined by the Supreme Court.
Now, Yoshika discloses (Fig. 2, [0037]) FIG. 2 shows a case in which the transmission timings of HARQ-ACK#1 for a PDSCH transmitted in slot (SL_#1) and HARQ-ACK#2 for a PDSCH transmitted in slot (SL_#3) are configured in the same slot (here, slot (SL_#7)). For example, when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) and K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of HARQ-ACK#1 (SL#7 resource for PUCCH#1) and HARQ-ACK#2 (SL#7 resource for PUCCH#2) are configured in the same slot (SL_#7). See also Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0157] A slot may include a plurality of mini-slots. Each mini-slot may be constituted of one or a plurality of symbols in the time domain. A mini-slot may be referred to as a “sub-slot.” (indicating Fig. 2 or Fig, 4B showing sub-slot resources for PUCCH#1 and PUCCH#2).
Then Liu discloses (US 20200236732 A1, Fig.1 [0031]) The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1.   
Therefore, Yoshioka Fig. 2, Fig. 4B, [0037, 0067, 0157], in view of Liu [0031, 0034, 0105], discloses respective indications for the exact location of sub-slots for PUCCH resources for respective HARQ-ACK#1 and HARQ-ACK#2 via DCI#1 and DCI#2, based on known configuration of slots in terms of sub-slots by both base station/network and terminal/UE, the K1 value and the granted sub-slot for respective HARQ-ACK#1 and HARQ-ACK#2. Thus Yoshioka in view of Liu obviously disclosing an indication for an feedback timing indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback for the first data transmission using a DCI indication using K1 and granted sub-slot resource for HARQ-ACK or feedback, similar to Specification [0074-0076].

Accordingly Claim 1 and Claims 7, 40 and 41 are rejected.
Dependent claims 2-6 and 8-12 being dependent on claims 1 and 7 are also rejected for the same reason as above.

Specification Objection
The Specification as filed is objected because in [0076] “Thus, since a last symbol of the data transmission 305 may be received in sub-slot 320-a, UE 115-a may determine to transmit HARQ feedback in sub-slot 320-a ( e.g., on a PUCCH resource with a first symbol in sub-slot 320-a)”
	should read as “Thus, since a last symbol of the data transmission 305 may be received in sub-slot [[320-a]] 320-b, UE 115-a may determine to transmit HARQ feedback in sub-slot 320-a ( e.g., on a PUCCH resource with a first symbol in sub-slot [[320-a]] 320-b)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-12, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (WO2019215934, with US20210235482 as translation, of record, hereinafter ‘YOSHIOKA’) in view of Liu et al. (US 20200236732 A1, of record, hereinafter ‘LIU’).
Regarding claim 1, YOSHIOKA teaches a method for wireless communication at a user equipment (Fig. 5, [0084] radio communication system 1, user terminals 20), comprising:
receiving a configuration of feedback resource sets for the UE across a plurality of sub- slots in a slot (Fig. 2, [0037] FIG. 2 shows a case in which the transmission timings of HARQ-ACK#1 for a PDSCH transmitted in slot (SL_#1) and HARQ-ACK#2 for a PDSCH transmitted in slot (SL_#3) are configured in the same slot (here, slot (SL_#7)). For example, when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) and K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of HARQ-ACK#1 (SL#7 resource for PUCCH#1) and HARQ-ACK#2 (SL#7 resource for PUCCH#2) are configured in the same slot (SL_#7). See also Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0157] A slot may include a plurality of mini-slots. Each mini-slot may be constituted of one or a plurality of symbols in the time domain. A mini-slot may be referred to as a “sub-slot.” (indicating Fig. 2 or Fig, 4B showing sub-slot resources for PUCCH#1 and PUCCH#2)), each of the plurality of sub-slots associated with a feedback codebook (Fig. 2, [0039] In the example shown in FIG. 2, when HARQ-ACK#1 is transmitted by using PUCCH resource #1 indicated by DCI#1 and HARQ-ACK#2 is transmitted by using PUCCH resource #2 indicated by DCI#2, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook. See also Fig. 4B, [0068] In this case, HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.);
receiving an indication of a first feedback resource set of the feedback resources sets and a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback for the first data transmission (Fig. 2, [0037] when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) … the transmission timings of HARQ-ACK#1 (SL#7 resource for PUCCH#1, a first feedback resource set) …are configured in the same slot (SL_#7). [0157] A slot may include a plurality of mini-slots….A mini-slot may be referred to as a “sub-slot.” (It is obvious to a person skill in the art from Fig. 2 or Fig. 4B, [0037, 0157] that the DCI#1 indicating PUCCH#1 resources by K1=6 and the specific sub-slots in SL#7, provides a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback, since it is well known that transmission formats like slot or mini-slot configuration known to both transmitter and receiver before the actual transmission as evident by LUO));
receiving an indication of a second feedback resource set of the feedback resource sets and a second feedback timing parameter indicating a second quantity of sub- slots located between a second data transmission and a second sub-slot to use for providing feedback for the second data transmission (Fig. 2, [0037] when …K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of …HARQ-ACK#2 (SL#7 resource for PUCCH#2) are configured in the same slot (SL_#7) (It is obvious to a person skill in the art from Fig. 2 or Fig. 4B, [0037, 0157] that the DCI#2 indicating PUCCH#2 resources by K1=4 and the specific sub-slots in SL#7 for PUCCH#2, provides a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback, since it is well known that transmission formats like slot or mini-slot configuration known to both transmitter and receiver before the actual transmission as evident by LUO));
receiving the first data transmission via a first data channel and the second data transmission via a second data channel (Fig. 2, Fig. 4B, PDSCH#1 in SL#1 and PDSCH#2 in SL#3); and
transmitting the feedback for the first data transmission using the first feedback resource set and the feedback for the second data transmission using the second feedback resource set based at least in part on the configuration of feedback resource sets, the first feedback timing parameter, and the second feedback timing parameter (([0022] PUCCH format (PF). [0023] For example, PF0 and PF1 are PFs used for transmission of UCI of up to 2 bits (for example, also referred to as “delivery confirmation information (HARQ-ACK: Hybrid Automatic Repeat reQuest-Acknowledge),” “ACK” or “NACK,” and so on). PF0 is assignable to one or two symbols and is hence also referred to as a “short PUCCH,” a “sequence-based short PUCCH,” and so on. See Fig. 2, Fig. 4B, PUCCH#1 and PUCCH2 in SL#7).
YOSHIOKA does not expressly disclose about slot and subslot configuration information is known to both base station and user terminal for user data communication (although YOSHIOKA discloses [0157] A slot may include a plurality of mini-slots. Each mini-slot may be constituted of one or a plurality of symbols in the time domain. A mini-slot may be referred to as a “sub-slot.”). 
In analogous art, LIU discloses slot configuration information is known to both base station and user terminal for user data communication ([0031] The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LIU to the system of YOSHIOKA in order to take the advantage of a technique providing a user terminal with capability for efficient monitoring of downlink (LIU: [0014]).

Regarding claim 2, YOSHIOKA teaches the method of claim 1, wherein the feedback resource sets comprise hybrid automatic repeat request acknowledgment (HARO-ACK) resource sets for a physical uplink control channel (PUCCH) ([0023] delivery confirmation information (HARQ-ACK: Hybrid Automatic Repeat reQuest-Acknowledge),” “ACK” or “NACK”. [0037] FIG. 2 shows a case in which the transmission timings of HARQ-ACK#1 (Fig. 2 PUCCH #1) for a PDSCH transmitted in slot (SL_#1) and HARQ-ACK#2 (Fig. 2 PUCCH #2) for a PDSCH transmitted in slot (SL_#3) are configured in the same slot (here, slot (SL_#7)). For example, when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) and K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of HARQ-ACK#1 and HARQ-ACK#2 are configured in the same slot (SL_#7)).

Regarding claim 3, YOSHIOKA teaches the method of claim 1, further comprising:
identifying that each feedback resource set is completely within respective sub-slots of a slot based at least in part on the configuration of the feedback resource sets, and wherein the feedback resource sets are configured for providing feedback such that none of the feedback resource sets overlap and collisions between feedback transmissions are avoided (Fig. 2, Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. (indicating feedback resource sets are configured for providing feedback such that none of the feedback resource sets overlap)  [0070]) enables HARQ-ACK transmissions using different PUCCH resources (indicating none of the resource sets overlap in time domain and collisions between feedback transmissions are avoided, implicit)).

Regarding claim 5, YOSHIOKA teaches the method of claim 1, further comprising:
receiving, the configuration of feedback resource sets via radio resource control (RRC) signaling ([0025] Allocation of a resource (for example, a PUCCH resource) to be used for transmission of the uplink control channel is performed by using higher layer signaling and/or downlink control information (DCI). Here, higher layer signaling may be, RRC (Radio Resource Control) signaling. [0026] Specifically, one or more sets (K PUCCH resource sets) each including one or more PUCCH resources are notified to (configured for) a user terminal through higher layer signaling from a base station (network entity). [0070]) enables HARQ-ACK transmissions using different PUCCH resources).

Regarding claim 6, YOSHIOKA teaches the method of claim 1, wherein receiving the indications of the first feedback resource set, the first feedback timing parameter, the second feedback resource set, and the second feedback timing parameter comprises:
receiving one or more feedback resource indicators (ARIs) ([0023] delivery confirmation information (HARQ-ACK: Hybrid Automatic Repeat reQuest-Acknowledge),” “ACK” or “NACK. [0028]) The user terminal may determine a PUCCH resource to be used for a transmission of the UCI from among the M PUCCH resources included in the determined PUCCH resource set, based on at least one of the DCI and implicit information (also referred to as an "implicit indication information," an "implicit index," and so on). [0034] In NR, by using DCI for scheduling a PDSCH, a transmission timing (for example, K1) of an HARQ-ACK for the PDSCH is notified to a UE. K1 may be information related to a slot in which the PUCCH resource is configured. (Fig. 2, [0037]) FIG. 2 shows a case in which the transmission timings of HARQ-ACK#1 for a PDSCH transmitted in slot (SL_#1) and HARQ-ACK#2 for a PDSCH transmitted in slot (SL_#3) are configured in the same slot (here, slot (SL_#7)). For example, when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) and K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of HARQ-ACK#1 and HARQ-ACK#2 are configured in the same slot (SL_#7). [0039] in FIG. 2, when HARQ-ACK#1 is transmitted by using PUCCH resource #1 indicated by DCI#1 and HARQ-ACK#2 is transmitted by using PUCCH resource #2 indicated by DCI#2, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook, and this indicates that the user terminal interprets each of DCI#1 and DCI#2 as the last DCI format (It is obvious that implicit index in [0028] or K1 in [0034] are ARI providing indication for PUCCH resource #1 and PUCCH resource #2 to be used for HARQ-ACK#1 and HARK-ACK#2)).

Regarding claim 7, YOSHIOKA teaches a method for wireless communication at a network entity (Fig. 5 radio base station 11, radio base stations 12. Fig. 6 radio base station 10, [0101] User data to be transmitted from the radio base station 10 to the user terminal 20 by the downlink), comprising:
transmitting a configuration of feedback resource sets for a user equipment (UE) across a plurality of sub-slots in a slot ([0025] Allocation of a resource (for example, a PUCCH resource) to be used for transmission of the uplink control channel is performed by using higher layer signaling and/or downlink control information (DCI). [0026]  the user terminal may be notified about K (for example, 1≤K≤4) PUCCH resource sets from a radio base station. (Fig. 2, [0037]) FIG. 2 shows a case in which the transmission timings of HARQ-ACK#1 for a PDSCH transmitted in slot (SL_#1) and HARQ-ACK#2 for a PDSCH transmitted in slot (SL_#3) are configured in the same slot (here, slot (SL_#7)). For example, when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) and K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of HARQ-ACK#1 (SL#7 resource for PUCCH#1) and HARQ-ACK#2 (SL#7 resource for PUCCH#2) are configured in the same slot (SL_#7). See also Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0157] A slot may include a plurality of mini-slots. Each mini-slot may be constituted of one or a plurality of symbols in the time domain. A mini-slot may be referred to as a “sub-slot.” (indicating Fig. 2 or Fig, 4B showing sub-slot resources for PUCCH#1 and PUCCH#2)), each of the plurality of sub-slots associated with a feedback codebook (Fig. 2, [0039] In the example shown in FIG. 2, when HARQ-ACK#1 is transmitted by using PUCCH resource #1 indicated by DCI#1 and HARQ-ACK#2 is transmitted by using PUCCH resource #2 indicated by DCI#2, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook. See also Fig. 4B, [0068] In this case, HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.);
transmitting an indication of a first feedback resource set of the feedback resource sets and a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot for the UE to use for providing feedback for the first data transmission (Fig. 2, [0037] when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) … the transmission timings of HARQ-ACK#1 (SL#7 resource for PUCCH#1, a first feedback resource set) …are configured in the same slot (SL_#7). [0157] A slot may include a plurality of mini-slots….A mini-slot may be referred to as a “sub-slot.” (It is obvious to a person skill in the art from Fig. 2 or Fig. 4B, [0037, 0157] that the DCI#1 indicating PUCCH#1 resources by K1=6 and the specific sub-slots in SL#7, provides a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback, since it is well known that transmission formats like slot or mini-slot configuration known to both transmitter and receiver before the actual transmission as evident by LUO));
transmitting an indication of a second feedback resource set of the feedback resource sets and a second feedback timing parameter indicating a second quantity of sub- slots located between a second data transmission and a second sub-slot for the UE to use for providing feedback for the second data transmission ((Fig. 2, [0037] when …K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of …HARQ-ACK#2 (SL#7 resource for PUCCH#2) are configured in the same slot (SL_#7) (It is obvious to a person skill in the art from Fig. 2 or Fig. 4B, [0037, 0157] that the DCI#2 indicating PUCCH#2 resources by K1=4 and the specific sub-slots in SL#7 for PUCCH#2, provides a first feedback timing parameter indicating a first quantity of sub-slots located between a first data transmission and a first sub-slot to use for providing feedback, since it is well known that transmission formats like slot or mini-slot configuration known to both transmitter and receiver before the actual transmission as evident by LUO));
transmitting the first data transmission via a first data channel and the second data transmission via a second data channel (Fig. 2, Fig. 4B, PDSCH#1 in SL#1 and PDSCH#2 in SL#3); and
receiving the feedback for the first data transmission using the first feedback resource set and the feedback for the second data transmission using the second feedback resource set based at least in part on the configuration of feedback resource sets, the first feedback timing parameter, and the second feedback timing parameter (([0022] PUCCH format (PF). [0023] For example, PF0 and PF1 are PFs used for transmission of UCI of up to 2 bits (for example, also referred to as “delivery confirmation information (HARQ-ACK: Hybrid Automatic Repeat reQuest-Acknowledge),” “ACK” or “NACK,” and so on). PF0 is assignable to one or two symbols and is hence also referred to as a “short PUCCH,” a “sequence-based short PUCCH,” and so on. See Fig. 2, Fig. 4B, PUCCH#1 and PUCCH2 in SL#7).
YOSHIOKA does not expressly disclose about slot and subslot configuration information is known to both base station and user terminal for user data communication (although YOSHIOKA discloses [0157] A slot may include a plurality of mini-slots. Each mini-slot may be constituted of one or a plurality of symbols in the time domain. A mini-slot may be referred to as a “sub-slot.”). 
In analogous art, LIU discloses slot configuration information is known to both base station and user terminal for user data communication ([0031] The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LIU to the system of YOSHIOKA in order to take the advantage of a technique providing a user terminal with capability for efficient monitoring of downlink (LIU: [0014]).

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 9, YOSHIOKA teaches the method of claim 7, further comprising:
determining the configuration of the feedback resource sets such that none of the feedback resource sets overlap to avoid collisions between feedback transmissions (Fig. 2, Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2 (indicating of determining the configuration of the feedback resource sets such that none of the feedback resource sets overlap).  [0070]) enables HARQ-ACK transmissions using different PUCCH resources).

Regarding claim 10, YOSHIOKA teaches the method of claim 7, further comprising:
determining the first and second feedback resource sets for the UE to use for providing feedback for the first and second data transmissions such that the first and second feedback resource sets are exclusive of each other in a time domain to avoid collisions between feedback transmissions (Fig. 2, Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. [0070]) enables HARQ-ACK transmissions using different PUCCH resources).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 40, the claims interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.

Regarding claim 41, the claims interpreted mutatis mutandis and rejected for the same reason as set forth for claim 7.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (WO2019215934, with US20210235482 as translation, of record, hereinafter ‘YOSHIOKA’) in view of Liu et al. (US 20200236732 A1, of record, hereinafter ‘LIU’) and with further in view of Park, Dong H. (US20120155337, of IDS, hereinafter ‘PARK’).
Regarding claim 4, YOSHIOKA teaches the method of claim 1, wherein the first feedback resource set and the second feedback resource set are each exclusive of each other in a time domain (Fig. 2, Fig. 4B, [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. [0070]) enables HARQ-ACK transmissions using different PUCCH resources (indicating feedback resource sets are each exclusive of each other in a time domain)).
YOSHIOKA and LIU are silent about wherein the first feedback resource set and the second feedback resource set are each exclusive of each other in a time domain even if the configuration of feedback resource sets includes overlapping resource sets.
In an analogous art, PARK teaches wherein the first feedback resource set and the second feedback resource set are each exclusive of each other in a time domain even if the configuration of feedback resource sets includes overlapping resource sets ([0202]: When the HARQ ACK/NACK signal is transmitted using the PUCCH format 3, information up to maximum 20 bits in the case of the TDD may be transmitted as the HARQ ACK/NACK signal using the HARQ ACK/NACK resource. Therefore, in the TDD system using a single carrier, even in the case of the uplink-downlink configuration 5 of Table 17 (showing subframe 2 in a TDD frame of configuration 5, may be indicated as the overlapping transmission resource for HARQ ACK/NACK for DL transmission in multiple (up to 9) DL subframes as shown in Fig. 13. In PARK if frame is interpreted as a slot then a subframe is interpreted as sub-slot), the HARQ ACK/NACK signals may be multiplexed (requiring a maximum of 18 bits if two codewords are transmitted per downlink subframe, see [0212]) and transmitted without being bundled (PARK indicating for TDD frame configuration for PUCCH format 3, 2 bits per downlink subframe, of the 20 bits, may be allocates, used and multiplexed to represent HARQ ACK/NACK corresponding to each of the up to 9 DL transmissions). See also Fig. 18 S1815->S1820->S1825->S1830, Para [0265, 0267-0268]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of YOSHIOKA and LIU in order to take the advantage of a technique for exclusive transmission of feedback for respective downlink reception in using overlapped PUCCH resources through multiplexing of feedback information bits and block spreading for unbundled HARQ ACK/NACK transmission (PARK: [0202]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20150200762 A1), describing METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING DATA
YANG et al. (US 20200367244 A1), describing METHOD FOR TERMINAL TRANSMITTING APERIODIC CHANNEL STATE INFORMATION IN WIRELESS COMMUNICATION SYSTEM, AND TERMINAL THAT USES THE METHOD
Kini et al. (US 20200059327 A1), describing METHOD AND APPARATUS FOR IMPROVING HYBRID AUTOMATIC REPEAT REQUEST (HARQ) FEEDBACK PERFORMANCE OF ENHANCED MOBILE BROADBAND (eMBB) WHEN IMPACTED BY LOW LATENCY TRAFFIC

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413